Citation Nr: 0308212	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for hidradenitis 
suppurativa as of December 1, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1957 to May 
1959.

In October 1998, the Board of Veterans' Appeals (Board) 
granted the veteran's claim for service connection for 
hidradenitis suppurativa.

In November 1998, after receiving the case back from the 
Board, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, assigned a temporary 100 
percent rating for the veteran's skin disorder under the 
provisions of 38 C.F.R. § 4.29 ("paragraph 29"), 
retroactively effective from November 8, 1993.  But as of 
December 1, 1993, the RO rated the condition as 
noncompensable, i.e., 0 percent disabling.  He appealed that 
rating to the Board.

In February 2001, the Board remanded the case to the RO for 
further development and consideration.  And in January 2003, 
the RO increased the rating for the skin disorder to 10 
percent for the period from March 7, 2000 to July 22, 2002.  
Also, effective July 23, 2002, the veteran received another 
temporary 100 percent rating under 38 C.F.R. § 4.29.  But as 
of September 1, 2002, his rating again was reduced to the 
noncompensable level of 0 percent.

The January 2003 rating decision also granted service 
connection for the residuals of a skin graft on the left 
lateral thigh, as a donor site, secondary to the service-
connected hidradenitis suppurativa, and rated it as 0 percent 
disabling.  The veteran has not appealed that rating, so that 
issue is not before the Board.  38 C.F.R. § 20.200; see also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

The veteran received notice of the new criteria for rating 
his skin disorder in the January 2003 Supplemental Statement 
of the Case (SSOC).



FINDINGS OF FACT

1.  The Board granted service connection for the veteran's 
skin disorder in October 1998 and, in November 1998, the RO 
assigned a temporary 100 percent rating for it under the 
provisions of 38 C.F.R. § 4.29, retroactively effective from 
November 8, 1993.  But as of December 1, 1993, the RO rated 
the condition as noncompensable, i.e., 0 percent disabling, 
and the current issue on appeal is whether the veteran is 
entitled to a compensable rating as of that date.

2.  As a result of his skin disorder, the veteran has lesions 
on his left buttock and crural areas bilaterally.  The lesion 
on the left buttock is an area of erythema 15 x 8 centimeters 
in size.  It is indurated and thickened, with multiple scars 
within the 15 x 8 centimeters area.  There is no drainage or 
ulceration, and the lesions are not itchy.  Both crural areas 
show scarring, more prominent on the left, with no drainage, 
erythema, exfoliation, or exudation.  There are no lesions on 
any other part of the body.

3.  Exfoliation, exudation, itching, or involvement of an 
extensive area of the body, has not been shown.

4.  Involvement of at least five percent of the veteran's 
body, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
prior 12 months has not been shown.



CONCLUSION OF LAW

The criteria have not been met for a compensable rating as of 
December 1, 1993.  38 U.S.C.A. §§  1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (DC) 7806 (in effect 
prior to August 30, 2002), 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DC 7806).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002) became law.  This new law, among other 
things, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence needed to 
substantiate a claim for VA benefits.  There also have been 
final regulations promulgated to implement the new law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This 
change in law is liberalizing and, therefore, applicable to 
the current appeal.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Here, though, the preliminary notice and duty to assist 
provisions of the VCAA have been satisfied.  The February 
2001 Board remand, of which the veteran received a copy, 
specifically discussed the VCAA and its most pertinent 
provisions.  And in a supplemental May 2001 letter, the RO 
again informed him of the VCAA provisions and VA's resulting 
obligations, including insofar as the duties to notify and 
assist him in developing his claim.  That letter also 
apprised him of the evidence needed to substantiate his claim 
and assured him that VA would obtain or at least attempt to 
obtain any relevant records that he identified.  That letter 
further indicated that he would be scheduled for a VA medical 
examination, if necessary, and explained what other evidence 
he was expected to obtain or provide himself.  Moreover, that 
letter requested that he identify any evidence that needed to 
be obtained and asked that he complete and return the 
enclosed authorization forms to permit the release of his 
confidential medical records.  Finally, he was told to send 
in any other additional relevant evidence he had in his 
personal possession.  Therefore, VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



As for the duty to assist, the RO obtained all VA treatment 
records identified by the veteran, and he was provided a VA 
fee basis examination by a dermatologist.  All of these 
records have been associated with the claim file.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, the veteran applied for service connection of 
his skin disorder in October 1994.  And, as alluded to 
earlier, in October 1998 the Board granted his claim.  Then 
in November 1998, after receiving his case back from the 
Board, the RO initially assigned a temporary 100 percent 
rating for his skin disorder under the provisions of 
38 C.F.R. § 4.29 ("paragraph 29"), retroactively effective 
from November 8, 1993.  But as of December 1, 1993, the RO 
rated his condition as noncompensable, i.e., 0 percent 
disabling.  He appealed that rating to the Board.

In his July 1999 substantive appeal, on VA Form 9, the 
veteran argued that he is entitled to a higher (compensable) 
rating as of December 1, 1993, because his skin disorder has 
been a recurring problem since its initial flare-up during 
his active military service.  He said that he has experienced 
much more than severe itching, as evidenced by him having to 
undergo approximately five surgeries since 1966 or 1967 to 
lance and drain his lesions.

To comply with the Board's February 2001 remand, the veteran 
underwent a VA fee basis dermatology examination in April 
2002 to obtain a medical opinion concerning the severity of 
his skin disorder-as determined by the applicable 
rating criteria.  When examined, he reported a history of 
repeated exacerbations of his skin disorder, manifested by 
soreness, pain, and occasional drainage.  He said that his 
initial surgery in either 1966 or 1967 cleared the condition 
until 1976.  But he described repeated drainage of the 
lesions and the need for additional surgeries during the 
years since.  The objective physical examination revealed 
lesions on his left buttock and crural areas bilaterally.  
The lesion on his left buttock was an area of erythema 15 x 8 
centimeters in size.  It was indurated and thickened, with 
multiple scars within the 15 x 8 centimeters area.  There was 
no drainage or ulceration, and the lesions were not itchy.  
Both crural areas showed scarring, more prominent on the 
left, with no drainage, erythema, exfoliation, or exudation.  
There were no lesions on any other part of his body.  The 
examiner stated that the veteran's condition was painful and 
drained whenever his hidradenitis was active, which might 
present severe discomfort and interfere with his daily 
activities.

In a September 2002 electronic message to the VA medical 
center in Syracuse, New York, the RO requested a 
clarification of the objective clinical findings from the 
April 2002 dermatology examination; specifically, the RO 
asked that the examiner address the questions posed in the 
Board's February 2001 remand.  In response, the examiner 
submitted a September 2002 addendum to his April 2002 report, 
wherein he repeated his April 2002 findings and added that 
the veteran's scars are fully thickened, do not seem to be 
subject to repeated ulcerations, and do not limit the 
functions of the areas involved.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10, which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran, but the new criteria may only be applied-at the 
very earliest, as of their effective date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The Board finds that the prior criteria for rating skin 
disorders are no more favorable to the veteran than the 
current criteria, and that his skin disorder was 
appropriately rated at 0 percent as of December 1, 1993.  His 
condition is rated under DC 7806, analogous to dermatitis or 
eczema.  38 C.F.R. § 4.20 (2002).

Under the prior criteria, eczema warranted a noncompensable 
rating when there was only slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, DC 7806 (in effect prior to August 
30, 2002).  The next higher, minimal compensable, evaluation 
of 10 percent was warranted when the affected area manifested 
exfoliation, exudation, or itching, and involved an exposed 
surface or extensive area.  Id.

As indicated in the April 2002 examination report, and more 
importantly in the September 2002 addendum to that 
evaluation, the veteran's symptomatology did not include 
exfoliation, exudation, or itching.  And although he has 
itching when his disorder is active, his affected area is 
neither exposed nor extensive.  The examiner did not 
characterize the size of the affected area as extensive or 
less, but he did measure it.  And the results, 15 x 8 
centimeters (120 square centimeters) may be reasonably 
categorized as nonextensive when considering the veteran's 
entire body as a whole.

Under the current criteria, DC 7806 provides that a 
disability which manifests on less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected 
and, no more than topical therapy is required during the past 
12-month period, warrants a noncompensable evaluation.  67 
Fed. Reg. 49590-49599 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, DC 7806).  As noted, the veteran's skin disorder is 
not on an exposed area.  His treatment, however, has included 
recurrent regimens of oral, as well as topical antibiotics.  
But that, alone, only qualifies him for a noncompensable 
rating-which he already has.

To warrant the higher rating of 10 percent, the veteran's 
skin disorder must manifest as at least 5 percent, but less 
than 20 percent, of his entire body, or at least 5 percent, 
but less than 20 percent, of the exposed areas affected, or 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  Id.  His 
symptoms do not meet either of these criteria, however.

A similar result ensues if the veteran's condition is 
considered under DC 7802, for scars other than on the head, 
face or neck, which are superficial, do not cause limitation 
of motion, and cover an area 144 square inches (929 square 
centimeters) or greater.  A superficial scar is one not 
associated with any underlying soft tissue damage.  Id., Note 
2.  Immediately evident is that the veteran's skin disorder 
does not meet the minimum size criterion, as his affected 
area is 120 square centimeters.  Therefore, even if he met 
the criterion for superficiality-which is not yet shown, the 
size of his affected area still would preclude assigning even 
the minimum compensable rating of 10 percent

One last point worth noting, although the veteran timely 
appealed the noncompensable rating initially assigned for his 
skin condition (immediately upon termination of his temporary 
100 percent rating under 39 C.F.R. § 4.29), the fact that he 
received the 100 percent rating, was itself tantamount to a 
"staged" rating as contemplated by the Court in its 
Fenderson decision.  This is particularly true since he also 
has received temporary increases to 10 percent and, indeed, 
another temporary 100 percent rating also under 38 C.F.R. 
§ 4.29.  The preponderance of the evidence is against his 
claim, though, for a compensable rating during the specific 
time period at issue.  So the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).

Also in deciding this case, the Board is mindful of the 
surgical procedures the veteran has undergone over the years 
to lance and drain his lesions when active, as well as the 
pain and discomfort associated therewith.  But the temporary 
100 percent ratings under 38 C.F.R. § 4.29 already 
compensated him for that.  And there is no indication that 
his disability is so severe as to render impractical the 
application of the regular schedular standards and thereby 
warrant extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (2002).


ORDER

The claim for a compensable rating for the hidradenitis 
suppurativa, as of December 1, 1993, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

